Citation Nr: 0504863	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral tinnitus, to include 
entitlement to separate evaluations for each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from November 1968 
to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  In that rating action, the 
RO granted the appellant's claim for entitlement to service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective from March 26, 2003.  The RO also granted 
the appellant's claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective from March 26, 2003.  

In September 2003, the appellant, through his representative, 
filed a notice of disagreement (NOD) with respect to the 
disability rating assigned to his service- connected 
tinnitus.  A statement of the case (SOC) was issued in 
September 2003, and the appellant filed a timely substantive 
appeal (VA Form 9) in October 2003.  

In October 2003, the appellant filed an NOD with respect to 
the disability rating assigned to his service-connected PTSD.  
An SOC was issued in July 2004.  By a July 2004 rating 
action, the RO increased the disability rating for the 
appellant's service-connected PTSD, from 30 percent to 50 
percent disabling, effective from March 26, 2003.  However, 
the Board observes that there is no indication from the 
information of record that the appellant filed a substantive 
appeal.  Accordingly, the issue of entitlement to an 
increased rating for PTSD is not before the Board for 
appellate consideration.  38 C.F.R. § 20.200 (2004).


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus.




CONCLUSION OF LAW

An initial rating in excess of 10 percent for tinnitus, to 
include separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by 
rating action dated in July 2003, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective from March 26, 2003.  
The appellant asserts that a separate 10 percent evaluation 
for each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a 


disability following an initial award of service connection 
for tinnitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

The facts of this case are not in dispute.  In the 
appellant's May 2003 VA audiological examination, he was 
diagnosed with bilateral tinnitus.  By a July 2003 rating 
action, the RO granted the appellant's claim for service 
connection for tinnitus and assigned a 10 percent disability 
rating under Diagnostic Code 6260 for the appellant's 
service-connected tinnitus, effective from March 26, 2003.   

As noted above, the appellant's service-connected tinnitus 
has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2003).  Wanner v. Principi, 17 Vet. App. 4 (2003).  The 
Schedule, however, explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2003).  VA has 
provided for separate ratings for "like organs" when it has 
intended to, and if separate ratings in the case of bilateral 
tinnitus were warranted, it would have been so provided.  
See, e.g., 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2003) 
(providing separate ratings for 


atrophy of one testis and both testes), C.F.R. § 4.115b, 
Diagnostic Code 7524 (2003) (providing separate ratings for 
removal of one testis and both), and 38 C.F.R. § 4.116, 
Diagnostic Code 7626 (2003) (providing separate ratings for 
surgery on one breast and on both breasts).  

The appellant asserts that he experiences occasional tinnitus 
in both ears and that he is therefore entitled to a separate 
10 percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head; no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  While the Schedule provides for 
separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2003)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Thus, the Board 
finds that either tinnitus is present or it is not, and that 
a single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation 


will be assigned for tinnitus, whether it is perceived in one 
ear, both ears, or somewhere else in the head.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2003); 68 Fed. Reg. 
25,822-23 (2003).  The provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case.

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

This is an appeal from the initial rating for the tinnitus, 
and so the Board has considered whether a "staged" rating 
is appropriate.  See Fenderson, 12 Vet. App. at 126.  In this 
instance, the record does not show varying levels of 
disability for the appellant's tinnitus and, therefore, does 
not support the assignment of a staged rating for that 
disability.  See 38 C.F.R. § 3.400 (2003).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela 


Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).


ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


